Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, that there is a failure of proof in this case that the plaintiff became “ the successor in interest of the Lyceum Amusement Co., Inc.,” and, therefore, the plaintiff cannot maintain this action for damages, even if there was a failure upon the part of the defendant to give the notice required by the statute,* justifying a retaking of the piano and a sale thereof. All concurred.

See Pers. Prop. Law (Consol. Laws, chap. 41; Laws of 1909, chap. 45), § 65 et seq.— [Rep.